DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 7/27/2022.
Claims 1-22 were pending. Claims 1-22 are allowed. 


Priority
This application is a continuation of application 16/834,557 now patent 11,068,601, which is a continuation of application 15/858,093 now patent 10,607,012.


Terminal Disclaimer
The terminal disclaimer filed 7/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 11,068,601 and 10,607,012 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Reasons for Allowance
The following is examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “transmit, based on achieving a power-on state and to a server computing device, a provisioning request; receive, based on the provisioning request and from the server computing device, a provisioning response comprising: an indication of a first channel, provided by a message broker that implements a publish-subscribe messaging protocol, to which the bridge computing device shall publish one or more first messages; and an indication of a second channel, provided by the message broker, to which the server computing device shall publish one or more second messages; subscribe to the second channel; and publish, to the first channel, a first message of the one or more first messages” as recited in Claim 1 and similarly stated in Claim(s) 12. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of Claims 1-22 indicated claims 1-22 are allowable over the prior art of record.


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446